Opinion issued May 18, 2017




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00871-CR
                              NO. 01-16-00872-CR
                           ———————————
                      TINA MARIE SEIFERT, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 174th District Court
                            Harris County, Texas
                   Trial Court Case Nos. 1473061 & 1491510


                         MEMORANDUM OPINION

      This case involves appeals from two convictions, one after revocation of

deferred adjudication and the other from a conviction for a new offense that led to

the revocation. In trial court cause number 1473061, appeal number 01-16-00871-
CR, Tina Marie Seifert pleaded guilty to the state jail felony offense of theft of

property valued at less than $1,500 with two previous convictions of theft in

exchange for a recommendation from the State that, among other things, the trial

court defer adjudication and place her on community supervision for four years. See

TEX. PENAL CODE § 31.03(e)(4)(D). The trial court followed the recommendation,

deferred adjudication, and placed Seifert on community supervision for four years.

Subsequently, the State moved to adjudicate on the ground that Seifert violated the

terms of her community supervision by committing a new offense. Seifert pleaded

true to the allegation, and the trial court adjudicated her guilty and sentenced her to

18 months in jail.

      In trial court cause number 1491510, appeal number 01-16-00872-CR, Seifert

pleaded guilty to the state jail felony offense of theft of property valued at less than

$2,500 with two previous convictions of theft without an agreed recommendation as

to punishment.1 See TEX. PENAL CODE § 31.03(e)(4)(D). The trial court accepted

Seifert’s plea and sentenced her to 18 months in jail.




1
      Seifert’s indictment in case number 1473061 was filed on June 25, 2015, and her
      indictment in case number 1491510 was filed on December 11, 2015. Between the
      first and second indictment, the limit on the value of property stolen under section
      31.03(e)(4)(D) was raised from $1,500 to $2,500. See Act of May 31, 2015, 84th
      Leg., R.S., ch. 1251, § 10, 2015 Tex. Gen. Laws 4209, 4213 (effective September
      1, 2015).

                                           2
      The sentences in the two cases were imposed to run concurrently. The trial

court certified that Seifert had the right to appeal in both cases. Seifert timely filed

notices of appeal from both convictions.

      Seifert’s appointed counsel on appeal has filed motions to withdraw, along

with briefs, stating that the records present no reversible error and the appeals are

without merit and are frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S.

Ct. 1396, 1400 (1967).

      Counsel’s briefs meet the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the records and legal

authority. 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d
807, 812 (Tex. Crim. App. 1978). Counsel indicates that he has thoroughly reviewed

the records and is unable to advance any grounds of error that warrant reversal. See

Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State, 193 S.W.3d 153, 155

(Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Counsel has informed us that he delivered copies of the motions to withdraw

and Anders briefs to Seifert and informed her of her right to access the records and

provided her with form motions for access to the records. See Kelly v. State, 436
S.W.3d 313, 322 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d 403, 408

(Tex. Crim. App. 2008). Counsel has also informed us that he advised Seifert of her




                                           3
right to file pro se responses to the Anders briefs and the deadline to file the

responses. Seifert has not filed pro se responses.

      We have independently reviewed the entire records in these appeals, and we

conclude that no reversible error exists in the records, there are no arguable grounds

for review, and the appeals are frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400 (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824, 826–

27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing court

determines whether arguable grounds exist by reviewing entire record). We note

that an appellant may challenge a holding that there are no arguable grounds for

appeal by filing a petition for discretionary review in the Texas Court of Criminal

Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      Accordingly, we affirm the judgments of the trial court and grant counsel’s

motions to withdraw.2 Attorney Glenn Youngblood must immediately send Seifert

the required notices and file copies of the notices with the Clerk of this Court. See

TEX. R. APP. P. P. 6.5(c). We dismiss any pending motions as moot.


2
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that she may, on her own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
                                           4
                                 PER CURIAM
Panel consists of Justices Keyes, Bland, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           5